Deen, Presiding Judge,
concurring in part and dissenting in part.
While concurring fully with Divisions 1 and 2,1 must respectfully dissent as to Division 3. Only a naked statement is given in the latter division for denial of the motion for ten percent penalty under OCGA § 5-6-6. The parties and bench and bar are not provided any hint as to why the penalty was not imposed.
Damages and attorney fees were awarded below. The appeal is without merit, and there was no valid reason to anticipate reversal. Brown v. Rooks, 139 Ga. App. 770 (229 SE2d 548) (1976). Burger v. Burton, 168 Ga. App. 378 (308 SE2d 868) (1983).
I am authorized to state that Chief Judge Banke and Judge Beasley join in this opinion.